The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 31, 2014

                                      No. 04-14-00904-CR

                                Jonathan Matthew ESCOBEDO,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 13-09-0117-CRA
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
         The reporter’s record was originally due to be filed in this appeal on December 15, 2014.
On December 29, 2014, this court notified the court reporter responsible for preparing the record,
Mr. Richey Gentry, that the record was late, and Mr. Gentry immediately filed a notification of
late record stating that he had not received any notice of the appeal before being contacted by
this court. Mr. Gentry requests a sixty-day extension of time from December 29, 2014, in which
to file the record. The request is GRANTED. The reporter’s record must be filed in this appeal
no later than February 27, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED
ABSENT EXTENUATING CIRCUMSTANCES.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court